Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  135049                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 135049
                                                                    COA: 266208
                                                                    Ingham CC: 04-000072-FH
  DARNELL WALKER, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 6, 2007
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we VACATE the second and third paragraphs of Part
  II(C) and all of Part II(D) of the September 6, 2007 judgment of the Court of Appeals.
  These portions of the Court of Appeals discussion of the notice requirement and the
  “good-faith exception” to the 180-day rule statute, MCL 780.131, are dicta. In all other
  respects, the application for leave to appeal is DENIED. We are not persuaded that the
  questions presented regarding the 180-day rule should be reviewed by this Court prior to
  the completion of the proceedings ordered by the Court of Appeals, and we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.

        CAVANAGH and KELLY, JJ., would simply deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2008                    _________________________________________
           d0130                                                               Clerk